Case 7:08-cv-0020 C SD Page iofi1

A
(Rev. 04/18) ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS

TRANSCRIPT ORDER
1. NAME 2. NUMBER 3. DATE

: -23

4. DELIVERY ADDRESS OR EMAIL : 6. STATE 7. ZIP CODE

8. CASE ER 9. JUDGE DATES OF PROCEEDINGS
10 10. FROM 11. TO

LOCATION OF PROCEED
- 1.7 AcLES OF LANG 13. CITY 14. STATE
15. ORDER FOR

APPEAL [_] CRIMINAL [_] CRIMINAL JUSTICE ACT [] BANKRUPTCY
NON-APPEAL CIVIL IN FORMA PAUPERIS OTHER

12. CASE N.

16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

PORTIONS DATE(S PORTION(S
VOIR DIRE TESTIMONY ( ify Witness)
OPENING STATEMENT (Plaintiff)
OPENING STATEMENT (Defendant)
CLOSING ARGUMENT (Plaintiff) PRE-TRIAL PROCEEDING
CLOSING ARGUMENT (Defendant)
OPINION OF COURT
JURY INSTRUCTIONS
SENTENCING
BAIL HEARING

17, ORDER

ADDITIONAL
COPIES

NO. OF COPIES

ORIGINAL
CATEGORY (Includes Certified Copy to | FIRST COPY

NO. OF COPIES
NO. OF COPIES
NO. OF COPIES
NO. OF COPIES

NO. OF COPIES

CERTIFICATION (18. & 19.)
By signing below, I certify that I will pay all charges

18. SIGNATURE

19. DATE

 

DISTRIBUTION: COURT COPY TRANSCRIPTION COPY ORDER RECEIPT ORDER COPY
